UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended November 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11869 FactSet Research Systems Inc. (Exact name of registrant as specified in its charter) Delaware 13-3362547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 Merritt 7, Norwalk, Connecticut (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (203) 810-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ýAccelerated filer¨Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý The number of shares outstanding of the registrant’s common stock, $.01 par value, on November 30, 2011 was 45,113,931. FactSet Research Systems Inc. Form 10-Q For the Quarter Ended November 30, 2011 Index Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Statements of Income for the three months ended November 30, 2011 and 2010 3 Consolidated Balance Sheets at November 30, 2011 and August 31, 2011 4 Consolidated Statements of Cash Flows for the three months ended November 30, 2011 and 2010 5 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 Part II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 40 For additional information about FactSet Research Systems Inc. and access to its Annual Reports to Stockholders and Securities and Exchange Commission filings, free of charge, please visit the website at http://investor.factset.com. Any information on or linked from the website is not incorporated by reference into this Form 10-Q. 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FactSet Research Systems Inc. CONSOLIDATED STATEMENTS OF INCOME – Unaudited Three Months Ended November 30, (In thousands, except per share data) Revenues $ $ Operating expenses Cost of services Selling, general and administrative Total operating expenses Operating income Other income Income before income taxes Provision for income taxes Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average common shares (Basic) Weighted average common shares (Diluted) The accompanying notes are an integral part of these consolidated financial statements. 3 FactSet Research Systems Inc. CONSOLIDATED BALANCE SHEETS – Unaudited (In thousands, except share data) November 30, August 31, ASSETS Cash and cash equivalents $ $ Investments 0 Accounts receivable, net of reserves of $1,933 at November 30, 2011 and $1,955 at August 31, 2011 Deferred taxes Prepaid expenses and other current assets Total current assets Property, equipment and leasehold improvements, at cost Less accumulated depreciation and amortization ) ) Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred taxes Other assets TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued expenses $ $ Accrued compensation Deferred fees Taxes payable Dividends payable Total current liabilities Deferred taxes Taxes payable Deferred rent and other non-current liabilities TOTAL LIABILITIES $ $ Commitments and contingencies (See Note 16) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued $
